Citation Nr: 0827435	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for a back 
disability, a right knee disability, an acquired psychiatric 
disorder (other than post-traumatic stress disorder [PTSD]), 
and PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from August 1972 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which determined that new and material 
evidence had not been presented to reopen claims for service 
connection for a back injury, "depression (previously 
claimed as dysthymia)," PTSD, and a right knee/leg injury."  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
In this regard, as PTSD falls under a separate regulation 
from other acquired psychiatric diagnoses, see 38 C.F.R. 
§ 3.304(f) (2007), this issue has been separated from the 
claim for an acquired psychiatric disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, received in April 2005, the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
at the RO.  In April 2008, the RO sent the veteran a notice 
that a hearing was scheduled for June 27, 2008.  The veteran 
subsequently failed to report for his hearing.  However, it 
appears that April 2008 hearing notice was not sent to the 
most recent address of record, which has now been updated.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board at the Portland, Oregon, VA RO 
in accordance with 38 C.F.R. § 20.704, in 
the order that the request was received.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




